DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
	Amendment


This action is in response to the amendment filed on 10/4/2021.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are pending.
Response to Arguments
Rejections Under 35 U.S.C. 103 

Upon review of the amendments and the arguments provided the rejections under 35 U.S.C. 103 have been withdrawn.
 Double Patenting 
Applicant has requested that the double patenting rejections be held in held in abeyance. No terminal disclaimers have been filed and therefore the double patenting rejections have been maintained.
 
14 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-99 of U.S. Patent No. 8,934,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number 8,934,967 which are all also directed to methods of treating tinnitus by selecting therapeutic sounds and providing them to a patient and repeatedly pairing them with a vagus nerve stimulation pulse train to reduce the patient's tinnitus symptoms.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,666,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory U.S. Patent No. 8666501 which also recite a method of treating tinnitus by selecting a plurality of therapeutic tones which are paired with vagus nerve stimulation pulse trains to reduce a patient’s perception of tinnitus.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent Number 9265661. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number 9265661 which are directed to a method of treating tinnitus by determining the patient's tinnitus frequency, programming a clinical controller with information based on the determined tinnitus frequency and selecting a plurality of therapeutic tones, where the therapeutic tones are selected to be at least a half-octave above or below the determined patient's tinnitus frequency and repetitively playing each of the selected plurality of therapeutic tones and pairing a vagus nerve stimulation pulse train with each playing, thereby reducing the patient's perception of tinnitus.
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 9204998. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to amethod of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number 9204998 which are directed to a method of treating  tinnitus  by determining the patient's tinnitus frequency, selecting a plurality of therapeutic tones which are at least a half-octave above or below of the patient's tinnitus frequency and setting an appropriate volume for each of the plurality of selected therapeutic tones and repetitively playing each of the selected plurality of therapeutic tones by and pairing an electrical vagus nerve stimulation pulse train with each playing. 
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent Number: US 9265663. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number: US 9265663 which are directed to methods of treating tinnitus by determining the 
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent Number: US 9265662. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number: US 9265662 which are directed to 
Claims 1, 5, 6, 9-11, 13-15, 18-20, 22-24, 26, 27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent Number: US 9339654. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to a method of treating tinnitus by applying electrical stimulation to the vagus nerve to induce a transitory period of plasticity in a cortex of the patient during which learning can occur if a sensory event is present and exposing the  patient to a sensory event including therapeutic sounds which informs the patient’s cortex to learn and reduces the patient’s perception of tinnitus which includes the same steps as claims of U.S. Patent Number: US 9339654 which are directed to a method of treating tinnitus by providing an electrical stimulation to a vagus nerve of a patient; and providing a sound to the patient in therapeutic temporal proximity to the action of providing the electrical stimulation, thereby treating the tinnitus.Application No. 15/422,958 Docket No.: 5477-004J
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792